                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                               ASHEVILLE DIVISION
                                 1:17-cv-00097-FDW

JAY JUNIOR AIKEN,                   )
                                    )
                  Plaintiff,        )
                                    )
vs.                                 )
                                    )
LINDA LEE,                          )                         ORDER
                                    )
                  Defendant.        )
___________________________________ )

       THIS MATTER is before the Court on its own motion.

       On March 11, 2019, Plaintiff filed a Motion for an Order Compelling Discovery from All

Defendants [Doc. 33]. Defendants have not responded to the motion.

       Before the Court rules on Plaintiff’s motion, the Court will require Defendants to respond

to Plaintiff’s motion. Defendants shall respond within ten (10) days of this Order. If Defendant

has responded to Plaintiff’s discovery request that is the subject of the Plaintiff’s motion, the

Defendant shall file a status report with the Court regarding this issue.

       Further, the discovery deadline for this case was on May 15, 2019. The Court will extend

that deadline pending resolution of this outstanding discovery dispute.

       The Court, therefore, will hold the June 15, 2019 dispositive motions deadline in abeyance

until further order of the Court.

       IT IS, THEREFORE, ORDERED that:

       (1) The Defendant shall respond to Plaintiff’s motion to compel discovery or file a status

           report with the Court within ten (10) days of this Order in accordance with the terms

           of this Order.
                       (2) The deadline for discovery and for the filing of dispositive motions as set forth in the

                          Court’s Pretrial Order and Case Management [Doc. 30] are hereby held in abeyance

                          until further order of this Court.

                       IT IS SO ORDERED.
Signed: June 4, 2019
